Citation Nr: 1205467	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-21 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an effective date earlier than May 23, 2003, for the grant of entitlement to a total disability rating due to individual unemployability resulting from service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to May 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied entitlement to an earlier effective date for TDIU.

The Veteran and his spouse provided testimony before a Decision Review Officer at the RO in July 2009.  A transcript is of record.  

In August 2011, the claim was remanded so that a Board hearing could be provided.  In December 2011, the Veteran, his spouse, and son provided testimony during a videoconference hearing before the undersigned.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Entitlement to a TDIU was granted in a September 2003 rating decision with an effective date of May 23, 2003.  A notice of disagreement was not received within one year of the decision, nor was any additional evidence.  In the absence of clear and unmistakable error, the decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(b) (2002).

At the December 2011 hearing, the undersigned explained that the September 2003 decision appeared to be final and that the only route to an earlier effective date would be through a showing of clear and unmistakable error (CUE) in that decision.  The Veteran and his representative argued in effect that there was CUE because all of the evidence at the time of the 2003 decision showed that the service connected pulmonary disease had rendered the Veteran unemployable since 1980.  This contention implies that there was CUE in an April 1981 rating decision that granted a 60 percent rating for bronchiectasis with bronchitis and emphysema, effective December 30, 1980, but did not adjudicate entitlement to TDIU.  

The CUE issues have not been adjudicated by the agency or original jurisdiction.  The Board cannot ordinarily adjudicate the CUE question prior to its adjudication by an agency of original jurisdiction.  Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006).  The appeal for an earlier effective date for TDIU must therefore be remanded to allow for adjudication of the CUE claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ should adjudicate the issue of whether there was CUE in the September 2003 rating decision that granted entitlement TDIU, effective May 23, 2003 and in an April 1981 rating decision that granted a 60 percent rating for bronchiectasis with bronchitis and emphysema, effective December 30, 1980, but did not adjudicate entitlement to TDIU.  These issues should not be certified to the Board unless the Veteran perfects an appeal by submitting a sufficient notice of disagreement and substantive appeal.

2.  If any issue on appeal is not fully granted, issue a supplemental statement of the case.  If otherwise in order, the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

